In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                  ___________________________

                       No. 02-19-00075-CV
                  ___________________________

PALLIDA, LLC, SUCCESSOR IN INTEREST OF DODEKA, LLC, Appellant

                                  V.

         ANDREA D. SMITH AND FROST BANK, Appellees


               On Appeal from the 43rd District Court
                      Parker County, Texas
                   Trial Court No. CV18-0758


           Before Wallach, J.; Sudderth, C.J.; and Womack, J.
                  Per Curiam Memorandum Opinion
                 MEMORANDUM OPINION AND JUDGMENT

       We have considered appellant’s “Unopposed Motion to Dismiss with

Prejudice.” We grant the motion and dismiss the appeal. See Tex. R. App. P.

42.1(a)(1), 43.2(f).

       Appellant must pay all costs of this appeal. See Tex. R. App. P. 42.1(d), 43.4.



                                                      Per Curiam

Delivered: February 20, 2020




                                            2